UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULE TO/A (Amendment No. 3) Tender Offer Statement under Section14(d)(1)or 13(e)(1) of the Securities Exchange Act of 1934 EXCELSIOR LASALLE PROPERTY FUND, INC. (Name of Subject Company (issuer)) EXCELSIOR LASALLE PROPERTY FUND, INC.(Offeror and Issuer) (Names of Filing Persons (identifying status as offeror, issuer or other person) ClassA Common Stock, $0.01par value per share (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Henry I. Feuerstein Chief Executive Officer Excelsior LaSalle Property Fund, Inc. 225 High Ridge Road Stamford, CT 06905 (203)352-4400 (Name, address and telephone number of person authorized to receive notices and communications on behalf of filing person) Copies to: Michael L. Zuppone, Esq. Keith D. Pisani, Esq. Paul, Hastings, Janofsky& Walker, LLP 75 East 55th Street New York, New York 10022 (212) 318-6000 CALCULATION OF FILING FEE* Transaction Valuation* Amount of Filing Fee** $10,159,667 $311.91*** * Calculated as the maximum aggregate purchase price for shares of ClassA Common Stock. ** The amount of the filing fee, calculated in accordance with Rule0-11 of the Securities Exchange Act of 1934, as amended, equals $30.70per million of the aggregate amount of cash offered by the Company. *** $307.00 previously paid.$4.91 included with this filing. o Check the box if any part of the fee is offset as provided by Rule0-11(a)(2)and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration No.: Filing Party: Date Filed: o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule14d-1. þ issuer tender offer subject to Rule13e-4. o going-private transaction subject to Rule13e-3. o amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:þ 2 SCHEDULE TO Explanatory Note This Amendment No.3 to the Tender Offer Statement on Schedule TO (“Amendment No. 3”) amends and supplements the Tender Offer Statement on Schedule TO filed with the Securities and Exchange Commission (the “SEC”) on November 26, 2007, as amended by Amendment No. 1 to the Tender Offer Statement on Schedule TO filed with the SEC on December 17, 2007 and Amendment No. 2 to the Tender Offer Statement on Schedule TO filed with the SEC on December 28, 2007 (“Amendment No. 2”), by Excelsior LaSalle Property Fund, Inc. (the “Fund”) in connection with the Fund’s offer to purchase up to $10 million of its Class A common stock, $0.01 par value per share (the “Shares”), on the terms and subject to the conditions described in the Offer to Purchase, dated November 26, 2007 and the related attachments thereto (the “Offer”). This Amendment No. 3 is being filed with the SEC to correct certain information set forth in paragraph (a) of Item 4 of Amendment No. 2, which reported the results of the Fund’s tender offer in accordance with Rule 13e-4(c)(4) promulgated under the Securities Exchange Act of 1934. Item 4.
